Citation Nr: 0729202	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran had active military service from September 1961 
to September 1963.

This matter arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to a TDIU, and 
an increased rating for aortic stenosis.  The veteran 
perfected an appeal as to the issue of entitlement to a TDIU 
only.  

A video conference hearing was scheduled in April 2005, and 
the veteran failed to appear.  According to a January 2006 
letter, the veteran requested another hearing, indicating 
that he did not receive notification regarding the scheduled 
hearing.  In March 2006, the Board determined that, after a 
careful review of the veteran's motion, good cause had not 
been shown for failing to appear for the scheduled hearing 
and for failing to provide a timely request for a new hearing 
date.  Thus, the veteran's hearing request is considered to 
have been withdrawn.

In November 2006, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

According to a June 2007 brief, the veteran's representative 
asserted that the veteran is seeking service connection for 
major depression, claimed as secondary to service-connected 
heart disability (aortic stenosis).  Such matter is therefore 
referred to the RO for any development deemed appropriate.


FINDINGS OF FACT

1.  Service connection is currently in effect for aortic 
stenosis, history of rheumatic heart disease (30 percent); 
residuals of left herniorraphy (10 percent); and atrophy of 
left testicle associated with residuals of left herniorraphy 
(noncompensable), for a combined evaluation of 40 percent 
from October 24, 1996.

2.  The veteran reports that he last worked full-time in 1993 
as a principal with the Sumter County Board of Education in 
1993.

3.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2002 and October 2003 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession to VA, informed 
him of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains service medical 
records, records from the Social Security Administration 
(SSA), records from the Retirement Systems of Alabama, 
private medical evidence, and records from the VA Medical 
Center in Tuscaloosa.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  He has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the denial of the veteran's claim, no effective 
date will be awarded, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



II.  TDIU

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for 
aortic stenosis, history of rheumatic heart disease (30 
percent); residuals of left herniorraphy (10 percent); and 
atrophy of left testicle associated with residuals of left 
herniorraphy (noncompensable), for a combined evaluation of 
40 percent from October 24, 1996.  As the veteran does not 
have one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher, he does not meet the 
schedular criteria for TDIU.  

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in September 
2002, the veteran last worked full-time as a principal with 
the Sumter County Board of Education in 1993, at which time 
he reportedly became too disabled to work.  

In August 1995, the veteran's private physician, Dr. 
Staggers, was deposed in connection with his SSA claim.  Dr. 
Staggers noted that the veteran had a history of 
arteriosclerotic cardiovascular disease and aortic valve 
replacement.  Such physician also noted that the veteran had 
been diagnosed with upper respiratory allergies, a cervical 
spine disability, and colon polyps.  When questioned whether 
the veteran's heart disease, to include aortic stenosis, had 
become progressively worse, Dr. Staggers stated that "I 
don't know that they are getting any worse, but they are 
certainly disabling in their summary, when you put them all 
together."  When questioned whether the veteran's herniated 
cervical disc would limit him, Dr. Staggers stated that it 
"could give him lots of pain and neurological deficit" and 
prevent him from being able to stand and sit.  Dr. Staggers 
concluded that the veteran is "definitely disabled due to 
the combination of problems that he has, he is disabled, 
permanently and totally disabled from gainful employment."  

The SSA found the veteran disabled as of August 1, 1995 due 
to a primary diagnosis of major depression, and a secondary 
diagnosis of arteriosclerotic cardiovascular disease.  
Records from the Retirement Systems of Alabama also show that 
the veteran was determined to be disabled as of August 1, 
1995.  

In October 2002, the veteran underwent a VA examination.  
Impressions were: status post aortic valve replacement; 
history of left inguinal hernia repair; Coumadin therapy; 
history of cardiac arrhythmia; and stable angina.  

According to a January 2004 VA general medical examination 
report, the veteran reported pain in his neck, back, chest, 
left testicle, left groin.  Impressions included rheumatic 
heart disease, status post aortic valve prosthesis done in 
1988; status post left inguinal hernia repair in 1975- healed 
well; atrophic left testicle - asymptomatic; diabetes 
mellitus type II, on medication well controlled; peripheral 
neuropathy - distal symmetrical; limping gait; chronic low 
back pain due to degenerative joint disease (DJD) of the 
lumbar spine; chronic neck pain due to DJD of the cervical 
spine; chronic Warfarin therapy; GERD; benign prostatic 
hypertrophy; hypertension, and cardiac arrhythmia - normal 
sinus rhythm.  The examiner noted that the veteran is active; 
he mows his yard with a riding mower, and walks daily.  The 
veteran was unable to perform stress test due to his limping 
gait, but the approximate workload of metabolic equivalents 
(METS) depending on physical activity was an 8. 

On review, the Board finds that the veteran is not entitled 
to TDIU.  In this regard, the evidence fails to show that his 
service-connected aortic stenosis, residuals of left 
herniorraphy, and atrophy of left testicle alone preclude him 
from securing or following a substantially gainful 
occupation.  The Board acknowledges that the veteran's aortic 
stenosis causes some impairment from an employment 
standpoint, however the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluation he currently receives for such disability.  The 
evidence shows that the veteran's aortic stenosis is stable, 
as noted by Dr. Staggers in 1995, and more recently, in 
January 2004, by the VA examiner.  Also, on January 2004 VA 
examination, the level of METS depending on physical activity 
was an 8, which does not even warrant the currently assigned 
30 percent evaluation for aortic stenosis.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7016 (2006).  

The evidence also reflects that the veteran's service-
connected residuals of left herniorraphy and atrophy of the 
left testicle are asymptomatic.  

While it has been determined by SSA that the veteran is 
unemployable, in addition to the veteran's service-connected 
disabilities, he has also been diagnosed with sleep apnea, a 
limping gait, chronic low back and neck pain due to DJD of 
the lumbar and cervical spine, gastroesophageal reflux 
disease, benign prostatic hypertrophy, upper respiratory 
allergies, and hypertension.  The medical evidence of record 
suggests that some of these disabilities, particularly the 
limping gait and DJD of the cervical and lumbar spine, have 
an impact on the veteran's employability.  Even the veteran's 
private physician, Dr. Staggers, during a 1995 deposition, 
testified that it was the combination of the veteran's 
medical problems which precluded him from obtaining gainful 
employment.  There was no suggestion that his service-
connected disabilities alone precluded employment.

While the SSA has determined the veteran to be disabled 
primarily due to major depression, and secondarily due to 
arteriosclerotic heart disease, the Board notes that, first, 
the veteran is not service-connected for major depression or 
arteriosclerotic heart disease, and second, the SSA's 
determination of disability is based on different standards, 
and does not show that the veteran is entitled to a total 
rating based on VA regulations.

While the veteran does have some employment impairment due to 
his service-connected disabilities, the Board finds that the 
record does not demonstrate that these disabilities, in and 
of themselves, are of such severity as to preclude him 
participation in all forms of substantially gainful 
employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER



The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


